[Non-Employee Director]


THE MARCUS CORPORATION
2004 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD

[Name]
[Address]
[Telephone]: (___) ____-_____

Dear _____________________:

You have been granted an option (this “Option”) to purchase shares of common
stock of The Marcus Corporation (the “Company”) under The Marcus Corporation
2004 Equity Incentive Plan (the “Plan”) with the following terms and conditions:

Grant Date: __________, 200__     Type of Option: Nonqualified     Number of
Option Shares: __________________     Exercise Price per Share: $_____________  
  Termination Date: This Option will terminate upon the close of business at the
Company headquarters on the earlier of:       •     The tenth (10th) anniversary
of the Grant Date, or       •     One hundred and eighty (180) days after you
cease serving on the Board of Directors for any reason.     Manner of Exercise:
You may exercise this Option in whole or part at any time until the Termination
Date. During your lifetime, only you (or your legal representative in the event
of your disability) may exercise this Option. If someone else wants to exercise
this Option after your death, that person must contact the Secretary of the
Company and prove to the Company's satisfaction that he or she is entitled to do
so.       To exercise this Option, you must provide notice to the Secretary of
the Company on such form as the Secretary prescribes. Your notice must be
accompanied by payment of the exercise price: (1) in cash; (2) by check or money
order made payable to the Company; (3) by delivering previously owned Shares,
duly endorsed in blank or accompanied by stock powers duly endorsed in blank
(which will be valued at their Fair Market Value on the date of exercise) that
have been held for at least six (6) months or purchased on the open market; or
(4) any combination of the foregoing.       Your ability to exercise this Option
may be restricted by the Company if required by applicable law.    
Transferability: You may not transfer or assign this Option for any reason,
other than under your will or as required by intestate laws, unless otherwise
permitted by the Committee. Any attempted transfer or assignment will be null
and void.     Restrictions on Resale: By accepting this Option, you agree not to
sell any Shares acquired under this Option at a time when applicable laws,
Company policies (including, without limitation, the Company's insider trading
policy) or an agreement between the Company and its underwriters prohibit a
sale.     Optionee Rights: You are not considered a Company shareholder until
you exercise this Option, pay all withholding taxes due, and receive a
certificate for the Shares. Shares issued under this Option will be fully paid
and nonassessable by the Company, except as provided by Section 180.0622(2)(b)
of the Wisconsin Business Corporation Law. The grant of this Option does not
confer on you any right to continue in service as a director with the Company.
The Board of Directors or the Company's shareholders may terminate your status
as a director consistent with the Company's Articles of Incorporation and
Bylaws.     Board and Committee Authority: By accepting this Option, you agree
(including on behalf of your legal representatives or beneficiaries) that the
Plan and this Option are subject to discretionary interpretation by the
Committee and that any such interpretation is final, binding and conclusive on
all parties. In addition, the Board of Directors may modify, amend or extend
this Option at any time and for any reason provided that no modification,
extension or renewal will alter, impair or adversely affect this Option without
your written consent.

This Option is granted under and governed by the terms and conditions of the
Plan. Additional provisions regarding this Option and definitions of capitalized
terms used and not defined in this Option can be found in the Plan.

BY ACCEPTING THIS STOCK OPTION AWARD, YOU AGREE TO ALL OF THE
TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN.



__________________________________________
Authorized Officer

